Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 7, 2014

                                        No. 04-14-00510-CV

                                EX PARTE MARK VILLAREAL,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-04491
                          Honorable Michael E. Mery, Judge Presiding


                                           ORDER
       Appellant Mark Villarreal seeks to appeal the denial of his petition for expunction.
Although the reporter’s record reflects that the trial court orally denied the petition at the
conclusion of a hearing on June 5, 2014, it appears that a final order or judgment has not been
signed by the trial court. The trial court clerk has filed a notification of late record stating that it
is unable to file the record because a final order has not been signed.

        Absent a written appealable interlocutory order or final judgment, this court has no
jurisdiction over this appeal. See Ogletree v. Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007);
Lehmann v. Har Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Northeast Indep. Sch. Dist. v.
Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).

       Accordingly, it is ORDERED that appellant show cause in writing within fifteen days of
the date of this order why this appeal should not be dismissed for lack of jurisdiction. All
appellate deadlines in this appeal are suspended pending further order of the court.



                                                        _________________________________
                                                        Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court